DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-10 are cancelled.
	Claims 11-20 maintained rejected.
In view of the amendment, filed on 03/29/2022, the following objections/rejections are withdrawn from the previous office action, mailed on 12/29/2021.
Objections to drawings
Objections to claims
Rejections of claims 11-20 under 35 U.S.C. 112(b)
Rejections of claims 11-20 under 35 U.S.C. 103 as being unpatentable over Wiles (GB 2484350 A) in view of Drevon et al. (US 2012/0228051 A1)

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 11-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiles (GB 2484350 A) in view of Lewis et al. (US 2016/0354896).
Regarding Claim 11, Wiles discloses an in situ deposition method of a coating by additive manufacturing on a turbomachine casing (Figure 2, Abstract), the method comprising: depositing on an internal surface of said turbomachine casing a filament of an abradable material in a predefined deposition path in order to create a three-dimensional scaffold of filaments (Abstract, composite tape fed through placement head 11 Page 10 Lines 9-21, Figure 2 and 6) forming between them an ordered array of channels, positioning a filamentary material deposition system along a longitudinal axis of said casing at a predetermined position and distance relative to said internal surface of said casing, depositing a first layer of said coating on 360⁰ of the circumference of said casing by a relative circumferential displacement between said casing and said filamentary material deposition system (AFP machine can lay material at any angle along mandrel of fan casing Page 10 Lines 27-30), carrying out a rotation of said filamentary material deposition system by a first predetermined angle and positioning said filamentary material deposition system along said longitudinal axis of said casing at a predetermined position and distance relative to said first layer of said coating, depositing, on a sector of said casing by a relative axial displacement between said casing and said filamentary material deposition system, a second layer of said coating on said first layer of said coating (Figure 6, piles a-d with layers 21 over previous layer 22 Page 13 Lines 1-5), carrying out a relative circumferential displacement between said casing and said filamentary material deposition system by a predetermined angular deviation corresponding to the first sector already covered during the deposition of said second coating layer (mandrel can move or rotate along longitudinal axis during material application Page 6 Lines 23-26), 4Docket No. 530766US Preliminary Amendmentand repeating the step of depositing on said casing sector and the step of relative circumferential displacement by said predetermined angular deviation for the following sectors until 360⁰ of the circumference of said casing are covered (predetermined operation of controller with mandrel directions, rotate accordingly Page 11 Lines 1-11), and after having carried out a rotation of said filamentary material deposition system by a second predetermined angle, repeating all the preceding steps for the following layers until a desired coating thickness is obtained  (predetermined operation of controller with mandrel directions, rotate accordingly through second angle of choosing Page 11 Lines 1-1). 

    PNG
    media_image1.png
    718
    961
    media_image1.png
    Greyscale














Wiles is silent in explicitly disclosing the filaments forming between the internal surface and deposition path an ordered array of channels wherein each filament has a size of at most 250 microns of diameter, as claimed in claim 11.
In the analogous art, Lewis et al. (US ‘896) disclose a 3D printed polishing pad for chemical-mechanical planarization (CMP) comprises a micro-lattice including a plurality of layers of extruded filaments arranged in a crisscross pattern. (see the abstract)
Further, Lewis et al. (US ‘896) teach an exemplary 3D printed composite structure is shown in the scanning electron microscope (SEM) images of FIGS. 3A-3B.

    PNG
    media_image2.png
    346
    304
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    326
    295
    media_image3.png
    Greyscale


The images show cross-sectional views of a portion of a 6-layer micro-lattice at two different magnifications, where the nominal filament diameter is 225 microns. The composite structure was printed with a 200 .mu.m diameter nozzle using a composite ink formulation containing silica particles and epoxy resin, along with acetone and VSO3 (see Table 1). (see paragraph [0051])
	Therefore, as to claim 11, Lewis et al. (US ‘896) disclose depositing filaments that each is a size of 225 microns of diameter in a predefined deposition path in order to create a three dimensional scaffold of filaments having a thickness and forming between the filaments an ordered array of channels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deposition method of Wiles such that the filaments forming between them an ordered array of channels wherein each filament has a size of at most 250 microns of diameter in order to minimize any surface imperfections, defects, and corrosion on an internal surface of the turbomachine casing, as suggested by Lewis et al. (US ‘896).
Regarding Claim 12, Wiles in view of Lewis et al disclose of all of the limitations as set forth above in the rejection of Claim 11. Wiles discloses depositing a first layer of said coating on 360⁰ of the circumference of said casing by a relative circumferential displacement between said casing and said filamentary material deposition system (AFP machine can lay material at any angle along mandrel of fan casing Page 10 Lines 27-30), and therefore discloses prior to the deposition of said first layer of said coating, a layer of material is deposited on said turbomachine casing having a non-axisymmetric geometry to obtain a deposition surface with an axismmetric geometry.
Although not explicitly stated it would be obvious to one of ordinary skill in the art to apply a 
clearance layer before deposition to compensate for the deficiencies in the shape of the substrate, and would have a reasonable expectation of success in doing so.
Regarding Claim 16, Wiles in view of Lewis et al disclose of all of the limitations as set forth above in the rejection of Claim 11. Wiles further discloses additional layers of said coating are added locally to overcome a non-axisymmetric geometry of said turbomachine casing (suitable numbers of layers may be employed… corresponding to the desired structural strength of the part Page 6 Lines 8-16).
Regarding Claim 17, Wiles in view of Lewis et al disclose of all of the limitations as set forth above in the rejection of Claim 11. Wiles further discloses the deposition of filamentary material is carried out by a plurality of ejection nozzles (plurality of equally spaced material lay up heads Page 7 Lines 1-12) wherein the vertical positioning of each of said ejection nozzles is independently adjustable (AFP machines diametric to one another Page 13 Lines 21-26, AFP’s are acting independent of each other Figure 7).
Regarding Claim 18, Wiles in view of Lewis et al disclose of all of the limitations as set forth above in the rejection of Claim 11. Wiles further discloses the turbomachine casing is a fan casing of woven composite material (fan case made from composite material like carbon fiber Page 10 Lines 16-21).
Regarding Claim 19, Wiles in view of Lewis et al disclose of all of the limitations as set forth above in the rejection of Claim 11. Wiles discloses a filamentary material deposition system for the implementation of the in situ deposition method of a coating according to Claim 11 (AFP machine can lay material at any angle along mandrel of fan casing Page 10 Lines 27-30).
Regarding Claim 20, Wiles in view of Lewis et al disclose of all of the limitations as set forth above in the rejection of Claim 11. Wiles discloses an abradable turbomachine wall coating obtained from the in situ deposition method of a coating by additive manufacturing according to Claim 11 (fan case made from composite material like carbon fiber Page 10 Lines 16-21).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wiles (GB ‘350) in view of Lewis et al. (US ‘896), as applied to claims 11-12 and 16-20, and further in view of Drevon et al. (US 2012/0228051)
Regarding Claim 13, Wiles in view of Lewis et al disclose of all of the limitations as set forth above in the rejection of Claim 11. Wiles is deficient in explicitly disclosing a step of rotation of said filamentary deposition system is carried out twice by successive 90⁰ rotations, the first predetermined angle being equal to 90⁰.
In the analogous art, Drevon discloses a step of rotation of said filamentary deposition system is carried out twice by successive 90⁰ rotation, the first predetermined angle being equal to 90⁰ (bands of layers can have angle between 0 and 90 degrees [0063]). Drevon teaches the advantage of the angling between bands is that it is possible to adjust the number of acoustic openings and also the mechanical strength of the acoustic skin 22 thus obtained ([0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deposition method of Wiles in view of Lewis et al such that a step of rotation of said filamentary deposition system is carried out twice by successive 90⁰ rotation, the first predetermined angle being equal to 90⁰, as the method of Wiles in order to adjust the number of acoustic openings and also the mechanical strength of the acoustic skin 22 thus obtained.
Regarding Claim 14, Wiles in view of Lewis et al disclose of all of the limitations as set forth above in the rejection of Claim 11. Wiles is deficient in explicitly disclosing a step of rotation of said filamentary deposition system is carried out as many times as there exists different predetermined orientation directions of the filaments.
Drevon discloses a step of rotation of said filamentary deposition system is carried out as many 
times as there exist different predetermined orientation directions of the filaments (bands of layers can have angle between 0 and 90 degrees, which can be predetermined [0063]). Drevon teaches the advantage of the angling between bands is that it is possible to adjust the number of acoustic openings and also the mechanical strength of the acoustic skin 22 thus obtained ([0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deposition method of Wiles in view of Lewis et al such that a step of rotation of said filamentary deposition system is carried out as many times as there exist different predetermined orientation directions of the filaments, as the method of Wiles in order to adjust the number of acoustic openings and also the mechanical strength of the acoustic skin 22 thus obtained.
Regarding Claim 15, Wiles in view of Lewis et al disclose of all of the limitations as set forth above in the rejection of Claim 14. Wiles is deficient in explicitly disclosing a step of rotation of said filamentary deposition system is carried out six times by successive 300 rotation, the first predetermined angle being equal to 30⁰.
Drevon discloses a step of rotation of said filamentary deposition system is carried out six times by successive 300 rotation, the first predetermined angle being equal to 30⁰ (bands of layers can have angle between 0 and 90 degrees, 30⁰ included [0063] Figure 6). Drevon teaches the advantage of the angling between bands is that it is possible to adjust the number of acoustic openings and also the mechanical strength of the acoustic skin 22 thus obtained ([0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deposition method of Wiles in view of Lewis et al such that a step of rotation of said filamentary deposition system is carried out six times by successive 300 rotation, the first predetermined angle being equal to 30⁰, as the method of Wiles in order to adjust the number of acoustic openings and also the mechanical strength of the acoustic skin 22 thus obtained.

Response to Arguments
Applicant’s arguments, filed on 03/29/2022, with respect to claims 11-20 have been considered but are moot in view of the above new grounds of rejections. The arguments are mainly directed to the newly added limitation to claim 11 and that the limitation is not covered by any of the references presented previously. However, in above new grounds of rejections, a new prior art of Lewis et al is introduced to fully disclose the deficiency of Wiles and to further disclose the newly added limitations to claim 1. Therefore, the arguments are moot in view of the above new grounds of rejections.
	Finally, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lewis et al. (US 2016/0346997) disclose a method of making a 3D printed composite structure may comprise depositing a continuous filament wherein the deposited filament may have a diameter ranging from about 1 micron to about 20 mm
	Gallucci et al. (US 2017/0072631) disclose a process for making an article by additive manufacturing having a resistance to dripping when burned comprising (1) depositing a multitude of thermoplastic monofilament strands each having a diameter from 0.1 to 20.0 mm using a fused deposition modeling apparatus in a pattern and (2) fusing the multitude of strands together to make an article of manufacture having voids therein
	Pattinson et al. (US 2017/0165908) disclose a method for extrusion-based three-dimensional printing are provided. The methods, systems, and devices allow for the printing materials such as fabrics, clothing, and wearable and/or implantable devices. A diameter of filament of the plurality of filaments can be at least about 200 microns.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	06/04/2021